Citation Nr: 0009581	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.K.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  His service included a tour of duty in the 
Republic of Vietnam.  His awards and decorations included the 
Combat Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for PTSD was established by an August 1994 
rating decision and assigned a 10 percent evaluation.  The 
record indicates that the RO treated correspondence from the 
veteran's readjustment counseling therapist, received in 
January 1996, as a claim for an increased evaluation.  In 
January 1997 the evaluation was increased to 30 percent, and 
in November 1998, to 50 percent.

In November 1998 the RO granted service connection for 
bruxism and assigned an initial evaluation of zero percent.  
No notice of disagreement has been received regarding that 
decision and the matter is not before the Board on this 
appeal.

REMAND

The veteran has undergone VA examination three times.  In 
August 1993 the examiner found no evidence of a thinking 
disorder and felt that the veteran had a history and a mental 
status examination consistent with PTSD.  Disability was 
thought to be mild to moderate at that time.  The examiner 
did not assign a score on the Global Assessment of 
Functioning Scale (GAF).

The veteran was afforded another VA examination in January 
1996.  The examiner agreed that a diagnosis of PTSD was 
appropriate, but also felt that the veteran was suffering 
from some sort of dementia.  The diagnoses were PTSD and 
organic brain syndrome, etiology undetermined.  No GAF score 
was assigned.

Also of record is a January 1996 letter from K.K., B.S.N., 
M.A., the veteran's readjustment counseling therapist.  The 
therapist had been treating the veteran since August 1993.  
Her diagnosis was PTSD, delayed, chronic and severe.  She 
assigned a GAF score (current and past year) of 45.  She did 
not comment on any disability other than PTSD.

The veteran underwent the most recent VA examination in 
August 1997.  The examiner's review of the file indicated the 
possibility that the veteran suffered from not only PTSD, but 
other disabilities as well.  He opined that further 
neuropsychological testing would shed some light on 
discriminating the diagnoses.  In his summary the examiner 
noted that the veteran demonstrated deficits in calculations 
and that he may have had other learning deficits.  The source 
of these cognitive difficulties was undetermined.  It was the 
examiner's opinion that the veteran's occupational impairment 
may be the result of a combination these learning 
difficulties and PTSD.  He assigned a GAF score of 51.

The Board finds that the VA examinations of record are 
insufficient to adjudicate the matter on appeal.  They do not 
identify with clarity all of the veteran's disabilities and 
they do not indicate to what degree each disability is 
responsible for the veteran's impairment.  These matters 
should be clarified prior to a final decision.  

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following: 

1. The veteran should be afforded a VA 
psychiatric examination by a board 
certified psychiatrist, if available, 
to determine the nature and severity 
of the veteran's psychiatric 
impairment.  Any tests and studies 
deemed appropriate by the examiner 
should be performed and all findings 
should be reported in detail.  If 
there are other disorders found in 
addition to the service-connected 
PTSD, the examiner should reconcile 
the diagnoses and specify which 
symptoms are associated with each of 
the disorders.  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it 
should be so indicated.  The claims 
file, the pertinent rating criteria 
and a separate copy of this remand 
must be made available to and reviewed 
the examiner in conjunction with the 
examination and the examination report 
must be annotated in this regard.  The 
examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF), 
and include a definition of the 
numerical code assigned.  The examiner 
is requested to identify to what 
degree the veteran's decreased level 
of functioning is attributable to 
PTSD.

2. After the action requested above has 
been completed, the RO should review 
the record and readjudicate the claim.  
If any benefit sought, for which a 
Notice of Disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The requisite period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

